The record of the controverted question is as follows: The defendant asked the plaintiff this question:
"In July, 1911, did you get him to move you from your home, your husband's home, near Four Mile, to Anniston, and, while coming here, say this, or this in substance, to him: That Mr. Newman had just taken up with Mrs. Adkins, of Jacksonville, and that he had broken your heart over it, and you couldn't never love him again, and that he was continually cursing you, and had cursed you that day, and told you to get out of the house, so he could move the other woman in?"
The plaintiff objected to this question, on the ground that the matter was too remote to be inquired into. The court sustained the objection, and to this ruling the defendant duly excepted. Thereupon the defendant called Robert Burgess and asked him the same question, to which the plaintiff objected. The court sustained the objection, and to this ruling an exception was duly reserved.
The testimony thus sought to be introduced was competent (1) for reducing the amount of damages; and (2) as a predicate for the purpose of contradicting the plaintiff. The effect of the ruling was to say, in the presence of the jury, that the matters embraced in the question were not material to the issue being tried. The defendant was thus denied the right to have the plaintiff's admission or denial of the question, and the effect of having the same brought forward at this stage of the trial, as sought. It is true that, later, Burgess testified:
"I live two miles south of Jacksonville. I have known Mrs. Newman four years. I moved Mrs. Newman to Anniston in 1911 from where she lives now; on the road coming from there here she stated, in substance, that Mr. Newman had taken up with Mrs. Adkins and had broken her heart, and she never could love him any more, and that he had cursed her and told her to get out of the house, so he could bring the other woman in, and she was going back to her father, at Fayette, Ala."
Yet Burgess failed to testify that she said her husband "was continually cursing her" and "had cursed you [her] that day," as was also hypothesized in defendant's question to which objection was erroneously sustained.
It is true that, at or near the close of the trial, plaintiff's attorneys were permitted to have plaintiff say in rebuttal:
"I didn't say to Robert Burgess, on the occasion that he moved me to Anniston or any other occasion, that my husband had got mixed up with some woman, a Dyal woman, or some other woman, that I could not love him any more, and he had broken my heart. I didn't leave him on that occasion on account of any woman. I stayed away from him about six days. He came after me. I did not send for him. I never accused him of being intimate with the Dyal woman."
This, however did not cure the error of sustaining objection to defendant's question, concerning the plaintiff's statement of her husband's relations with Mrs. Adkins, of Jacksonville, of his continually cursing her, and of his having cursed her the day that Burgess moved plaintiff. The source of the alienation of the husband's affection was the important issue being tried. Plaintiff's answer to defendant's question as to the husband's association with Mrs. Adkins and her *Page 111 
alienation of the husband's affection was likewise important; and the fact, if it was a fact, that the husband was continually cursing the wife, and had cursed her the day she moved away, and this abuse was because of his desire to bring the Adkins woman into his and plaintiff's home, was equally pertinent.
The record has been again carefully examined, and we are clearly persuaded that reversible error was committed by the trial court, as we have before indicated.